     Case 3:21-cv-00242-UNA-SDJ       Document 15    05/24/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF LOUISIANA

ABBY OWENS, ET AL.,                                          CIVIL ACTION
    Plaintiff
VERSUS                                                       NO. 21-242
LOUISIANA STATE UNIVERSITY, ET AL.,
    Defendants


                                   ORDER

    I hereby recuse myself from the above-captioned proceedings.


    New Orleans, Louisiana, this 24th day of May, 2021.


                 ________________________________
                          SUSIE MORGAN
                   UNITED STATES DISTRICT JUDGE




                                       1
